COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case names:     The University of Texas M. D. Anderson Cancer Center v. Robert K.
                          Tcholakian; In re The University of Texas M.D. Anderson Cancer
                          Center

Appellate case numbers: 01-13-00244-CV; 01-13-00308-CV

Trial court case number: 2011-44889

Trial court:              129th District Court of Harris County

       On April 10, 2013, appellant/relator filed a motion in cause number 01-13-00244-CV,
requesting that that appeal be consolidated with the original proceeding, filed in the alternative,
in cause number 01-13-00308-CV.
       The motion to consolidate the proceedings is denied. However, appellant/relator may
file one brief for both cause numbers and the proceedings will be submitted to the same
panel, on the same date. Briefing deadlines are suspended in each proceeding and will be set
once the record is complete in cause number 01-13-00244-CV.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court


Date: April 17, 2013